Citation Nr: 0806647	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active military service from July 1980 
to July 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied entitlement to special monthly 
compensation based on the need for aid and attendance of 
another and/or by reason of being housebound.

The Board points out that, after the issuance of the March 
2006 statement of the case (SOC), the veteran's 
representative submitted to the RO a copy of a June 2002 
private physician statement.  After reviewing the evidence, 
the Board finds that it may proceed without remanding the 
claim to the RO because this additional evidence is 
duplicative of evidence the RO had already considered in the 
March 2006 SOC.  See 38 C.F.R. §§ 19.3, 19.37 (2007).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities of recurrent 
pilonidal cysts, low back strain, and left knee injury alone 
do not render him so helpless as to be in need of the regular 
aid and attendance of another person.  The service-connected 
disabilities alone have not caused the veteran to be 
bedridden or rendered the veteran unable to independently 
perform daily functions of self-care or to protect himself 
from the hazards and dangers incident to his daily 
environment.

3.  The veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

4.  The veteran is not presently institutionalized in a 
nursing home due to physical or mental incapacity.

5.  The veteran is not substantially confined to his dwelling 
and its immediate premises as a result of his service-
connected disabilities.


CONCLUSION OF LAW

Special monthly compensation by reason of being in need of 
regular aid and attendance or based on housebound status is 
not warranted.  38 U.S.C.A. §§ 1114(l),(s), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.350(b), 3.351, 3.352(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to special 
monthly compensation based on the need for aid and attendance 
of another and/or by reason of being housebound was received 
in October 2005.  He was notified of the provisions of the 
VCAA by the RO in correspondence dated in November 2005.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  Thereafter, the 
claim was reviewed and a statement of the case was issued in 
March 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  See Vazquez-Flores, slip op. at 
5-6. 

In this case, the November 2005 letter informed the veteran 
of the necessity of providing on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his daily life.  The VCAA notice letter also provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation based 
on the need for aid and attendance and by reason of being 
housebound due to his service-connected disabilities.  

The Board notes that the November 2005 letter did not make 
specific reference to medical or lay evidence demonstrating 
the effect that worsening or increase in severity of the 
disability has on his employment.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  In addition, the records shows 
that the veteran has already been awarded a total disability 
rating due to individual unemployability based on his 
service-connected disabilities as well as been provided 
specific information regarding what the evidence must show in 
order to support his claim for increased benefits based on 
the need for aid and attendance and/or by reason of being 
housebound.

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, private treatment records, and all 
relevant VA treatment records pertaining to his claim have 
been obtained and associated with his claims file.  He has 
also been provided with a VA medical examination to assess 
the current state of his service-connected spine disability.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Laws and Regulations

Special monthly compensation based on the need for aid and 
attendance of another is payable when the veteran, due to 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  See 
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2007).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2007), the 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance, including a 
determination that he is permanently bedridden, are contained 
in 38 C.F.R. § 3.352(a) (2007).  That regulation provides 
that the following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.

"Bedridden", defined as that condition, which, through its 
essential character, actually requires that a claimant remain 
in bed, is a proper basis for this determination.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the above 
disabling conditions be found to exist before a favorable 
rating may be made. The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that a veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that his condition 
is such as would require him to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  See 38 C.F.R. § 3.352(a) (2007).

In addition, special monthly compensation at the housebound 
rate is payable when a veteran has a single service-connected 
disability rated 100 percent and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The 
requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran 
is substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2) 
(2007).

Finally, it is important to note that only the veteran's 
service-connected disabilities may be considered in support 
of his claim for special monthly compensation.  Any effects 
of the veteran's multiple nonservice-connected disabilities 
will not be considered.

Factual Background and Analysis

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for entitlement to special monthly compensation based on the 
need for aid and attendance of another and/or by reason of 
being housebound are not met.

In this case, service connection is in effect for status post 
left knee injury (rated 0 percent disabling), status post 
excision, recurrent pilonidal cysts (rated 50 percent 
disabling), and status post low back strain (rated 50 percent 
disabling).  The veteran has also been awarded entitlement to 
a total disability rating due to individual unemployability 
(TDIU), effective January 22, 2001.

In the January 2006 claim, the veteran's representative 
indicated that the veteran sought entitlement to aid and 
attendance, as a June 2005 VA examination showed that the 
veteran currently needs a motorized wheelchair and walker for 
ambulation as well as requires assistance from his wife for 
walking, bathing, feeding, and dressing.  

In a June 2002 statement, a private physician, Dr. Thimineur, 
indicated that the veteran had "a significant impairment of 
the lumbosacral spine totally at least 35% based upon the 
objective findings on examination and by history".  The 
physician noted that the veteran's range of motion was 
limited and that his chronic pain imparted additional 
impairment to the lumbar spine.  The physician opined that 
the veteran was nearly totally disabled just from his lumbar 
spine problem but specifically indicates that this finding 
is, of course, compounded by his hip replacements. 

In a June 2005 VA spine examination report, the veteran 
reported markedly diminished trunk movement as well as 
intense lumbosacral pain with bilateral sciatica.  The 
veteran described his lumbosacral pain as constant, 10/10 in 
intensity, and requiring use of multiple narcotic 
medications.  While the examiner noted that the veteran was 
not a clear historian, he noted that records corroborate the 
veteran's multiple back surgeries and excisions of pilonidal 
cyst.  The veteran indicated that he was started on oral 
prednisone that was complicated by bilateral avascular 
necrosis of the femoral heads that led to his multiple hip 
surgeries.  It was further noted that the veteran had 
documented diffuse osteopenia as likely from steroid side 
effects.  The veteran reported being bedridden or in bed for 
a few hours a day for 300 of the past 365 days as well as 
uses a walker due to intense back pain.  The examiner noted 
that the veteran used a walker and a lumbar spine brace, had 
a history of falls, and could walk up to 40 feet.  It was 
further noted that the veteran required regular assistance 
from his wife in terms of mobility and performing activities 
of daily living.  Physical examination findings revealed that 
the veteran was unable to stand straight, had an antalgic 
gait, and exhibited markedly limited trunk movement.  The 
examiner listed an impression of lumbosacral spine 
degenerative joint disease as likely from in-service lumbar 
strain with limitation of trunk movement in all planes of 
motion but particularly extension with decreased ankle 
reflexes and bilateral sciatica.  The examiner also noted 
that unrelated to the spine the veteran has bilateral 
avascular necrosis of the femoral heads (and subsequent 
bilateral total hip replacement) and diffuse osteopenia 
related to steroid medications. 

A May 2004 VA treatment note reflects continued treatment for 
low back pain and daily hip subluxation.  It was noted that 
the veteran wore a TLSO (thoracic lumbar sacral orthosis) 
with hip and thigh braces and used a cane.  The examiner 
noted findings of postlaminectomy syndrome with pain in legs 
and hip pain.  In a May 2004 VA emergency room note the 
examiner listed an impression of treatment for chronic pain 
syndrome with no evidence of any acute process.  It was 
further noted that when observed, the veteran had a lot of 
pain in his hips and knees but when not observed, he was able 
to get on his body brace without any difficulty.  The veteran 
underwent a right hip aspiration in September 2005.  A July 
2005 VA orthopedic consult note listed an assessment of 
status post right total hip arthroplasty and multiple 
revisions with complete loosening of the acetabular cup.  
Thereafter, VA treatment notes show continued complaints of 
severe hip pain and detail that the veteran is wheelchair 
bound with right hip dislocation in November 2005.

Initially, the Board notes that evidence of record does not 
show that the veteran's service-connected disabilities have 
caused the anatomical loss or loss of use of both feet or one 
hand and one foot, and he is not blind in both eyes.  
Consequently, the veteran can only establish entitlement to 
special monthly compensation under 38 U.S.C.A. § 1114(l) by 
showing his service-connected disabilities cause him to be 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance under the criteria of 38 C.F.R. § 
3.352(a) (2007).

While the record clearly shows that the veteran suffers from 
a severe service-connected lumbosacral spine disability, 
competent medical evidence does not indicate that he is 
helpless or bedridden solely due to his service-connected 
spine, pilonidal, and left knee disabilities.  It is also 
repeatedly indicated that he suffers from a nonservice-
connected bilateral hip disability with findings of severe 
pain and recurrent dislocation.  Additionally, there is no 
showing that the veteran's service-connected disabilities 
alone render him so helpless as to require the regular aid 
and attendance of another person to perform personal care 
functions of everyday living or to protect himself from the 
hazards and dangers incident to the daily environment.  
Consequently, the criteria for special monthly compensation 
based on the need for the regular aid and attendance of 
another person are not met. See 38 U.S.C.A. § 1114(l); 38 
C.F.R. §§ 3.350(b), 3.352(a).

Furthermore, the veteran does not have a single service-
connected disability rated at 100 percent, and the competent 
evidence does not otherwise demonstrate that the veteran is 
permanently housebound as a result of his service-connected 
disabilities.  Consequently, the criteria for special monthly 
compensation based on housebound status, likewise, are not 
met.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(3)(i)(2).

Under these circumstances, the Board finds that the claim for 
special monthly compensation based on the need for aid and 
attendance of another and/or by reason of being housebound 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence supports the 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Special monthly compensation based on the need for aid and 
attendance of another and/or by reason of being housebound is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


